DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 01/19/2021. Claims 1-8 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method for controlling).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (operating an electronic device), (a process of updating the relationship), and (selecting one of pieces of operation data). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) relationship definition data being obtained (2) acquiring the condition of the vehicle (3) a vehicle environment. The instruction to obtain relationship data is recited at a high level of generality (i.e., acquiring the condition of the vehicle), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The reception of data, operating devices, and the vehicle environment are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-5
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determinations based on the vehicle or electronic devices condition and storing data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 6
Step 1: The claim is directed to an apparatus as it recites (a controller of a vehicle).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (store the operation data), (operate the electronic device), and (store the received operation data). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) acquire a condition of the vehicle (2) receive the operation data (3) a vehicle environment. The instruction to acquire a condition of the vehicle is recited at a high level of generality (i.e., receive the operation data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The reception of data, operating devices, and the vehicle environment are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 6 is not patent eligible under 35 U.S.C. § 101.
As per claim 7
This apparatus claim further defines the abstract ideas of the mental processes illustrated in claim 6, it does not recite any additional elements or other limitations that transform the determinations based on the vehicle or electronic devices condition and storing data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 8
Step 1: The claim is directed to an apparatus as it recites (a server comprising).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (store a plurality of pieces of operation data), (a process of updating the relationship), and (select a pieces of the operation data). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) relationship definition data being obtained (2) output the relationship definition data (3) a vehicle environment. The instruction to obtain relationship data is recited at a high level of generality (i.e., the relationship definition data being obtained), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the outputting the relationship data is also recited at a high level of generality (i.e., as a general means of outputting the relationship data), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The reception of data, operating devices, and the vehicle environment are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 8 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Baer et al., US-20140032062-A1, hereinafter referred to as Baer.
As per claim 6
Baer discloses [a] controller of a vehicle, the controller comprising: a first memory provided in the vehicle and configured to store operation data being used to operate an electronic device of the vehicle, the operation data being relationship definition data that defines a relationship between a condition of the vehicle and an action variable related to an operation of the electronic device, or control mapping data created based on the relationship definition data (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, as it is used to train the operator to use the vehicle pedal more efficiently, thereby improving overall vehicle fuel economy., Financial or other rewards may be offered to the driver  - Baer Fig 3 + ¶35 & ¶41 & ¶56);
a first processor provided in the vehicle and configured to: operate the electronic device of the vehicle using the operation data stored in the first memory (Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application. - Baer Fig 3 + ¶43); 
acquire a condition of the vehicle based on a detection value from a sensor provided in the vehicle (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, as it is used to train the operator to use the vehicle pedal more efficiently, thereby improving overall vehicle fuel economy., The G algorithm stores instantaneous events containing vehicle speed, fuel rate and engine speed to finite sized bins based upon their acceleration and transmission gear value. - Baer Fig 3 + ¶35 & ¶41 & ¶62); 
cause the vehicle to receive the operation data selected based on the acquired condition of the vehicle and stored in a second memory provided outside the vehicle (using data supplied by the ECU communication service 500, as well as data provided from the remote databases and storage and forwarded through the data posting service 504. Data posting service 504 also collects driver performance data and posts it to the service provider databases - Baer Fig 3 + ¶53); 
store the received operation data in the first memory (using data supplied by the ECU communication service 500, as well as data provided from the remote databases and storage and forwarded through the data posting service 504. Data posting service 504 also collects driver performance data and posts it to the service provider databases - Baer Fig 3 + ¶53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Baer et al., US-20140032062-A1, and in view of Kizumi et al., US-20200081436-A1, hereinafter referred to as Baer and Kizumi.
As per claim 1
Baer discloses [a] method for controlling a vehicle, the method comprising: operating an electronic device of the vehicle using operation data stored in a first memory (Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application. - Baer Fig 3 + ¶43), 
the operation data being relationship definition data that defines a relationship between a condition of the vehicle and an action variable related to an operation of the electronic device, or control mapping data created based on the relationship definition data, the relationship definition data being obtained by executing (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, as it is used to train the operator to use the vehicle pedal more efficiently, thereby improving overall vehicle fuel economy., Financial or other rewards may be offered to the driver  - Baer Fig 3 + ¶35 & ¶41 & ¶56): 
acquiring the condition of the vehicle based on a detection value from a sensor provided in the vehicle (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, as it is used to train the operator to use the vehicle pedal more efficiently, thereby improving overall vehicle fuel economy., The G algorithm stores instantaneous events containing vehicle speed, fuel rate and engine speed to finite sized bins based upon their acceleration and transmission gear value. - Baer Fig 3 + ¶35 & ¶41 & ¶62); 
selecting one of pieces of the operation data stored in a second memory based on the acquired condition of the vehicle, and storing the selected piece of the operation data in the first memory (Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application. - Baer Fig 3 + ¶43), 
the pieces of the operation data stored in the second memory being a plurality of pieces of the relationship definition data updated by varying the predetermined criterion, or a plurality of pieces of the control mapping data created based on the pieces of the relationship definition data, respectively (using data supplied by the ECU communication service 500, as well as data provided from the remote databases and storage and forwarded through the data posting service 504. Data posting service 504 also collects driver performance data and posts it to the service provider databases - Baer Fig 3 + ¶53).
Baer does not specifically disclose a process of giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during the operation of the electronic device that is based on a value of the action variable determined by the condition of the vehicle and the relationship definition data; 
a process of updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation, 
the update mapping being configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data.
However, Kizumi teaches a process of giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during the operation of the electronic device that is based on a value of the action variable determined by the condition of the vehicle and the relationship definition data (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 & ¶48-50); 
a process of updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 &¶48-50), 
the update mapping being configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 &¶48-50); 
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
As per claim 2
Baer further discloses wherein the pieces of the operation data stored in the second memory include: second operation data being data updated using, as the predetermined criterion, a criterion that a parameter related to energy use efficiency of the vehicle is equal to or larger than a threshold related to the energy use efficiency (calculation executed by the application creates a target (fuel rate <diesel> or air mass <spark ignition>) for the driver to follow, and that target preferably varies according to the difficulty of the mission of the vehicle. Furthermore, a score is presented to the driver such that performance can be measured. Financial or other rewards may be offered to the driver periodically on the basis of these scores., Initial (or default) fuel rate limits, prior to acquiring an adequate data set, may be derived using a local and remote database lookup based upon prior vehicle history using vehicle ECU information, Preferably, these fuel rate limits are continuously updated based upon incoming data and drop out of older, less relevant data samples, The Δspeed/Δfuel rate value preferably is then cross-referenced to a look up table, either locally or remotely, that stores fuel rate limit curves based upon empirical data analysis of optimum fuel rates for similarly derived Δspeed/Δfuel rate values. During a typical drive, this number typically updates based upon varying environmental conditions, - Baer Fig 3 + ¶56 & ¶59 & ¶63 & ¶64).
Baer does not specifically disclose first operation data being data updated using, as the predetermined criterion, a criterion that a parameter related to accelerator response is equal to or larger than a threshold related to the accelerator response.
However, Kizumi teaches first operation data being data updated using, as the predetermined criterion, a criterion that a parameter related to accelerator response is equal to or larger than a threshold related to the accelerator response (The processor 201 advances the processing to step S310 if the error is smaller than or equal to the threshold (“YES” in step S308), and advances the processing to step S309 if the error is greater than the threshold (“NO” in step S308). For example, as for the amount of accelerator operation, it may be determined that the error is smaller than or equal to the threshold if the difference between the action determined in step S307 and the reference action in the same situation is 1% or less of the amount of reference action. - Kizumi ¶42).
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
As per claim 3
Baer does not specifically disclose wherein the condition of the vehicle includes a rate of change in an accelerator operation amount.
However, Kizumi teaches wherein the condition of the vehicle includes a rate of change in an accelerator operation amount (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operate .- Kizumi ¶33).
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
As per claim 4
Baer does not specifically disclose wherein the condition of the vehicle includes an acceleration of the vehicle.
However, Kizumi teaches wherein the condition of the vehicle includes an acceleration of the vehicle (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operate. - Kizumi ¶33).
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
As per claim 5
Baer further discloses wherein: the electronic device of the vehicle is operated by a first processor provided in the vehicle using the operation data stored in the first memory provided in the vehicle; the condition of the vehicle based on the detection value from the sensor provided in the vehicle is acquired by the first processor; the second memory is provided outside the vehicle; the one of the pieces of the operation data stored in the second memory is selected, as a selected piece of the operation data, by a second processor provided outside the vehicle; the second processor transmits the selected piece of the operation data to the vehicle; the first processor executes a process of causing the vehicle to receive the operation data transmitted from the second processor; and the first processor executes a process of storing the received operation data in the first memory (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application., using data supplied by the ECU communication service 500, as well as data provided from the remote databases and storage and forwarded through the data posting service 504. Data posting service 504 also collects driver performance data and posts it to the service provider databases - Baer Fig 3 + ¶35 & ¶43 & ¶53).
As per claim 8
Baer discloses [a] server comprising: a memory configured to store a plurality of pieces of operation data configured to be used to operate an electronic device of a vehicle (Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application. - Baer Fig 3 + ¶43), 
the operation data being relationship definition data that defines a relationship between a condition of the vehicle and an action variable related to an operation of the electronic device, or control mapping data created based on the relationship definition data (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, as it is used to train the operator to use the vehicle pedal more efficiently, thereby improving overall vehicle fuel economy., Financial or other rewards may be offered to the driver  - Baer Fig 3 + ¶35 & ¶41 & ¶56), 
a processor configured to select a piece of the operation data from the plurality of pieces of the operation data and transmit the selected piece of the operation data to a vehicle (Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application. - Baer Fig 3 + ¶43).
Baer does not specifically disclose the relationship definition data being obtained by executing: a process of giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during the operation of the electronic device that is based on a value of the action variable determined by the condition of the vehicle and the relationship definition data; 
a process of updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation, 
the update mapping being configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data.
However, Kizumi teaches the relationship definition data being obtained by executing: a process of giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during the operation of the electronic device that is based on a value of the action variable determined by the condition of the vehicle and the relationship definition data (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 & ¶48-50); 
a process of updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 &¶48-50), 
the update mapping being configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 &¶48-50); 
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Baer, as per claim 6, and further in view of Kizumi.
As per claim 7
Baer further discloses wherein: the operation data that is selected from a plurality of pieces of operation data stored in the second memory and is stored in the first memory is the relationship definition data; and operate the electronic device based on a value of the action variable determined by the acquired condition of the vehicle and the relationship definition data stored in the first memory (achieved by modulating the accelerator pedal appropriately….Using the various data sources described, e.g., data received via the Internet or otherwise (i.e. % grade, driver ID, proprietary data, temperature, and the like), data from the mobile device (i.e. GPS location, time of day, or other data), and data from the ECU (mass air flow, fuel rate, rpm, vehicle speed, or other data), a display is rendered by the device to teach a driver how to move the vehicle in the most efficient and safest manner, Historical data and updates as needed are delivered to the coach application (at step 322). For example, the service provider database typically pushes various types of data, e.g., driver history, driver handicap, location difficulty, vehicle handicap, % grade, time of day, traffic, temperature, and the like, to the application., using data supplied by the ECU communication service 500, as well as data provided from the remote databases and storage and forwarded through the data posting service 504. Data posting service 504 also collects driver performance data and posts it to the service provider databases - Baer Fig 3 + ¶35 & ¶43 & ¶53).
Baer does not specifically disclose the first processor is configured to: update the relationship definition data stored in the first memory by executing: a reward calculation process for giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during an operation of the electronic device that is based on a value of an action variable determined by the condition of the vehicle and the relationship definition data; and an update process for updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation and the update mapping is configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data.
However, Kizumi teaches the first processor is configured to: update the relationship definition data stored in the first memory by executing: a reward calculation process for giving a higher reward when a characteristic of the vehicle satisfies a predetermined criterion than a reward when the characteristic of the vehicle does not satisfy the predetermined criterion based on the condition of the vehicle during an operation of the electronic device that is based on a value of an action variable determined by the condition of the vehicle and the relationship definition data; and an update process for updating the relationship definition data by inputting, into predetermined update mapping, the condition of the vehicle during the operation of the electronic device, the value of the action variable used in the operation of the electronic device, and the reward associated with the operation and the update mapping is configured to output the relationship definition data updated to increase an expected return for the reward when the electronic device is operated based on the relationship definition data (The actions include, for example, a change in the amount by which the accelerator of the vehicle is operated, the processor 201 updates the provisional policy such that the expected value of compensation increases, generates a policy so that an expected value of reward obtained by inputting to is increased, and the reward is updated based on an actual action by a predetermined driver, and the reward estimator is updated. An apparatus is provided in which the inputted behavior of the vehicle is updated based on the policy., his situation is selected from situations included in reference actions of a skilled driver that are stored in the storage device 204, the processor 201 updates the compensation for the individual event., a processing unit ( 201 ) for generating a policy so as to increase an expected value of compensation obtained by inputting a situation surrounding a vehicle and an action of the vehicle to the compensation estimator, wherein the compensation is updated based on an actual action taken by a predetermined driver, and the action of the vehicle input to the compensation estimator is updated based on the policy.- Kizumi ¶33 & ¶39 & ¶41 & & ¶43 &¶48-50); 
Baer discloses a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers. Kizumi teaches a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Baer, a vehicle reward system that examines the driver’s accelerator pedal usage and fuel consumption to offer updated rewards and store reward related data inside the vehicle and onboard servers, with a vehicle reward system that examines the driver’s accelerator pedal usage to determine the appropriate increases in driver rewards, as taught by Kizumi, to determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of a predetermined driver, see Kizumi ¶6 for details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668